DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-20 defines at least one computer-readable storage medium embodying functional descriptive material. However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV). That is, the scope of the presently claimed computer-readable storage medium can range from paper on which the program is written, to a program simply contemplated and memorized by a person. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation; the scope of a "computer-readable storage medium” covers a signal per se. In order to overcome the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leclerc et al. (U.S. Patent Application Publication 2013/0250184).
Regarding claim 1, Leclerc et al. discloses a system, comprising: a plurality of projector units (Fig. 10A - projectors 22a, 22b), each configured to transmit electromagnetic signals (paragraphs [0012]-[0014] - the projection system is for providing a distributed manifestations within an environment - the projection system comprises a data generator, a projector and a plurality of receiving units distributed within an environment); a plurality of wearable receiving units (Figs. 10A and 10B - receiving units 32), each configured to receive electromagnetic signals transmitted by at least one of the plurality of projector units (Fig. 10A - projectors 22a, 22b), to process received electromagnetic signals, and to manifest a change in state as a result of the processing the received electromagnetic signals (paragraphs [0012]-[0014] - the projection system is for providing a distributed manifestations within an environment - the projection system comprises a data generator, a projector and a plurality of receiving units distributed within an environment); a controller unit, for controlling the plurality of projector units to transmit electromagnetic signals  to the plurality of wearable receiving units (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the ; and at least one computer processor, programmed to: access data describing a physical setting in which the plurality of projector units are to transmit electromagnetic signals to the plurality of wearable receiving units (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to ; receive input from a user, the input specifying at least one parameter relating to transmissions of electromagnetic signals by the plurality of projector units to the plurality of wearable receiving units in the physical setting (Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph ; generate information defining a visual simulation which, when presented to the user, depicts on a graphical user interface a simulated result of the wearable receiving units processing electromagnetic signals transmitted by the projector units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a ; and produce control data, using the input received from the user, for use by the controller unit in controlling the plurality of projector units to transmit electromagnetic signals to the plurality of wearable receiving units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be .  
25Regarding claim 2, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to access data defining a location of each of the plurality of projector units within the physical setting (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of .
Regarding claim 3, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to receive input relating to at least one of: a position, zoom, or focus of one or more of the plurality of projector units, degradation of an electromagnetic signal transmitted by one or more of the 5plurality of projector units over distance, an optics component used by one or more of the plurality of projector units, a strength of a transmission by one or more of the plurality of projector units, and a likelihood that an electromagnetic signal reaches one or more of the plurality of wearable receiving units (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0064] - it will be readily understood that the projector may further include any number of optical components as required by the particular design of the device in order to further shape, direct or focus the electromagnetic light signals; paragraph [0080] - these types of components advantageously allow users to interact with the projection system, and thus with other units of the .
Regarding claim 4, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to receive input relating to a plurality of zones within the physical setting and a number of wearable receiving units which are to reside in each of the plurality of zones (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a .  
Regarding claim 5, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to: receive input defining processing to be performed by one or more of the plurality of wearable receiving units upon receipt of at least one electromagnetic signal (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium); and generate information defining a visual simulation which, when presented, depicts on the graphical user interface the one or more wearable receiving units performing the processing in response to receiving the at least one electromagnetic signal (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the .
Regarding claim 6, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to generate information defining a visual simulation which, when presented, depicts on the graphical user interface a result of processing performed by the plurality of wearable receiving units in response to receiving electromagnetic signals having wavelengths in a non-visible portion of the spectrum (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing).
7, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to generate information defining a simulation which, when presented, depicts on the graphical user interface visible light being projected by at least one of the projector units toward the wearable receiving units in the physical setting (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; . 
Regarding claim 8, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein at least one of the plurality of projector units is configured to change position while transmitting electromagnetic signals, thereby transmitting the electromagnetic signals to different wearable receiving units in the physical setting over time, and the at least one computer processor is programmed to receive input defining a manner in which the at least one projector unit is to change position while transmitting electromagnetic signals (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when .
9, Leclerc et al. discloses a method of defining a manner in which a plurality of projector units (Fig. 10A - projectors 22a, 22b) are to transmit, in a physical setting, electromagnetic signals (26, 26a, 26b) to a plurality of wearable receiving units (Figs. 10A and 10B - receiving units 32) each configured to process at least one received electromagnetic signal and to manifest a change in state as a result of the processing (paragraphs [0012]-[0014] - the projection system is for providing a distributed manifestations within an environment - the projection system comprises a data generator, a projector and a plurality of receiving units distributed within an environment), the method comprising acts of: (A) at least one computer accessing data describing the physical setting (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered ; (B) the at least one computer receiving input from a user specifying at least one parameter relating to transmissions of electromagnetic signals by the plurality of projector units to the plurality of wearable receiving units in the physical setting (Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the ; (C) the at least one computer generating information defining a visual simulation which, when presented to the user, depicts on a graphical user interface a simulated result of the wearable receiving units processing electromagnetic signals transmitted by from the projector units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one ; and (D) the at least one computer producing control data, using the input received in the act (B), for use by a controller unit (14) in controlling the plurality of projector units to transmit electromagnetic signals to the plurality of wearable receiving units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of .    
Regarding claim 10, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (A) comprises accessing data defining a location where each of the plurality of projector units are to reside within the physical setting (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium).
Regarding claim 11, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (B) comprises receiving input relating to at least one of: a position, zoom, or focus of one or more of the plurality of projector units, degradation of an electromagnetic signal transmitted by one or more of the plurality of projector units over distance, an optics component used by one or more of the plurality of projector units, a strength of a transmission by one or more of the plurality of projector units, and a likelihood that an electromagnetic signal reaches one or more of the plurality of wearable receiving units  (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0064] - it will be readily understood that the projector may further include any number of optical components as required by the particular design of the device in order to further shape, direct or focus the electromagnetic light signals; paragraph [0080] - these types of components advantageously allow users to interact with the projection system, and thus with other units of the system - for example, some of the receiving units 32 can be provided with microphones, allowing the units 32 to autonomously control their state, in addition to change state in response to signals sent by the projector 22; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards . 
Regarding claim 12, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (B) comprises receiving input specifying a plurality of zones within the physical setting and a number of wearable receiving units which are to reside in each of the plurality of zones (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium).  
Regarding claim 13, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (B) comprises receiving input defining processing to be performed by one or more of the plurality of wearable receiving units in response to receiving at least one electromagnetic signal (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium), and the act (C) comprises generating information defining a simulation which, when presented, depicts on the graphical user interface the processing performed by the one or more of the plurality of wearable receiving units in response to receiving the at least one electromagnetic signal (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display .
Regarding claim 14, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (C) comprises generating information defining a simulation which, when presented, depicts on the graphical user interface a result of processing performed by the plurality of wearable receiving units in response to receiving electromagnetic signals having wavelengths in a non-visible portion of the spectrum (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing).
Regarding claim 15, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (C) comprises generating information defining a simulation which, when presented, depicts on the graphical user interface visible light being projected toward the wearable receiving units in the physical setting (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and .
Regarding claim 16, Leclerc et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein at least one of the plurality of projector units is configured to change position while transmitting electromagnetic signals, thereby transmitting the electromagnetic signals to different wearable receiving units in the physical setting over time, and the act (B) comprises receiving input defining a manner in which the at least one projector unit is to change position while transmitting electromagnetic signals (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the .
Regarding claim 17, Leclerc et al. discloses at least one computer-readable storage medium having instructions recorded thereon which, when executed by at least one computer, cause the at least one computer to perform a method of defining a manner in which a plurality of projector units (Fig. 10A - projectors 22a, 22b) are to transmit, in a physical setting, electromagnetic signals to a plurality of wearable receiving units (Figs. 10A and 10B - receiving units 32) each configured to process at least one received electromagnetic signal and to manifest a change in state as a result of the processing (paragraphs [0012]-[0014] - the projection system is for providing a distributed manifestations within an environment - the projection system comprises a data generator, a projector and a plurality of receiving units distributed within an environment), the method comprising acts of: (A) accessing data describing the physical setting (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; ; (B) receiving input from a user specifying at least one parameter relating to transmissions of electromagnetic signals by the plurality of projector units to the plurality of wearable receiving units in the physical setting (Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0064] - it will be readily understood that the projector may further include any number of optical components as required by the particular design of the device in order to further shape, direct or focus the electromagnetic light signals; paragraph [0080] - these types of components advantageously allow users to interact with the projection system, and thus with other units of the system - for example, some of ; (C) generating information defining a visual simulation which, when presented to the user, depicts on a graphical user interface a simulated result of the wearable receiving units processing electromagnetic signals transmitted by from the projector units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include ; and (D) producing control data, using the input received in the act (B), for use by a controller unit in controlling the plurality of projector units to transmit electromagnetic signals to the plurality of wearable receiving units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
February 11, 2022